                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 DANNY DOUGLAS MEADOWS, JR.,                    )
                                                )
                                                         Civil Action No. 7:17CR00005
        Petitioner,                             )
                                                )
                                                         MEMORANDUM OPINION
 v.                                             )
                                                )
                                                         By: Hon. Glen E. Conrad
 UNITED STATES OF AMERICA,                      )
                                                         Senior United States District Judge
                                                )
        Respondent.                             )

       Danny Douglas Meadows, Jr., a federal inmate proceeding pro se, has filed a motion to

vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. The Government filed a motion

to dismiss Meadows’ petition. Thereafter, the Clerk of Court issued Meadows a Roseboro notice

informing him that he had the right, but no obligation, to submit a response to the Government’s

motion in further support of his claims. ECF No. 270. Meadows has not provided the court with

further information. The matter is thus ripe for consideration. For the reasons stated, the court

will grant the Government’s motion to dismiss and deny Meadows’ motion.

                                         Background

       On January 19, 2017, a federal grand jury issued a multi-count indictment, charging

Meadows and several other defendants with drug-related crimes. Count One charged Meadows

and others with conspiracy to possess with intent to distribute methamphetamine in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 846. Counts Two and Four charged Meadows with

distribution and possession with intent to distribute methamphetamine, respectively, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(C). ECF No. 3.

                                          Guilty Plea

       On May 2, 2017, Meadows pled guilty to Count One. ECF No. 127. In his written plea

agreement, Meadows agreed to “waive any right [he] may have to collaterally attack, in any future
proceeding, any order issued in this matter, unless such attack is based on ineffective assistance of

counsel.” Id. at 8. Meadows stipulated that his offense level under the United States Sentencing

Guidelines should account for 500 to 1,500 grams of methamphetamine and possession of a

dangerous weapon. Id. at 3. Meadows further agreed that, at the time of his plea agreement, he

had “no dissatisfaction or complaint with [his] attorney’s representation,” and agreed to inform the

court of any such complaint “no later than at the time of sentencing.” Id. at 11. Pursuant to that

agreement, the Government moved for dismissal of Counts Two and Four against Meadows. Id.

at 2; ECF No. 189.

       Meadows later appeared before the court for a plea hearing. ECF No. 265, May 2, 2017

Hr’g Tr. (“Plea Transcript”). During the hearing, the court conducted a thorough Rule 11 colloquy.

See Fed. R. Crim. P. 11. As part of the plea colloquy, the court questioned Meadows about his

understanding of the plea agreement. Meadows affirmed that he understood the agreement. Plea

Transcript at 7–10. The court specifically inquired whether Meadows was voluntarily pleading

guilty and whether he was satisfied with his attorney’s representation. Id. at 11. Meadows

affirmed that he was satisfied with all the elements of his attorney’s services in his case, including

counsel’s work in gathering facts. Id. at 31, 38–39. The court further established that Meadows

had spoken with his attorney about how the United States Sentencing Guidelines might apply in

his case. Id. at 14–15. Later, Meadows agreed under oath that he was responsible for between

500 and 1,500 grams of methamphetamine. Id. at 34.

       During that same hearing, Meadows’ counsel relayed that there had been some points of

contention between himself and the Government while negotiating Meadows’ plea agreement. Id.

at 10 (“There were some initially, I won’t say sticking points, but . . . the two-point enhancement,

was added because when there was a search warrant where some drugs were found, he had his



                                                  2
grandfather’s shotgun and groundhog rifle sitting in the corner. So I guess, under the present

standard of the two-point enhancement, it’s a point well taken.”). The court acknowledged

counsel’s argument, and noted that these facts “may be a mitigating factor down the road.” Id.

                                          Sentencing

       On August 31, 2017, the probation officer assigned to Meadows’ case prepared a

presentence investigation report (the “PSR”). ECF No. 192. The PSR described Meadows as one

of three “street-level dealers” in the drug conspiracy, alongside two other co-conspirators

described as “mid-level dealers,” another defendant who was responsible for obtaining “pound

quantities” of methamphetamine, and one defendant who “directed large amounts of

methamphetamine into southwest Virginia.” Id. at 6. Meadows entered the conspiracy after a co-

defendant told him that “he had a lot of methamphetamine and wanted to do business.” Id. at 8.

       The PSR also recounted that a search pursuant to a warrant yielded four firearms located

in Meadows’ home, along with baggies, digital scales, methamphetamine, other drugs, and drug

paraphernalia. Id. at 7, 13. The PSR relayed that Meadows made a Mirandized statement to

investigators after his arrest, in which he admitted to purchasing nearly 1,400 grams of

methamphetamine for distribution, including over 500 grams in a two-day period. Id. at 7–8. The

PSR computed Meadows’ recommended sentence under the Guidelines using amount of

methamphetamine that Meadows had admitted to, leading to a base offense level of 30. Id. at 13.

       Ultimately, the PSR recommended a net decrease in Meadows’ offense level. After

applying a two-level enhancement for the firearms, U.S.S.G. § 2D1.1(b)(1), the PSR recommended

a 3-level reduction for acceptance of responsibility under U.S.S.G. §§ 3E1.1(a)–(b), resulting in

an offense level of 29. Id. at 14. However, the PSR did not adjust the offense level based on

Meadows’ role in the offense. Id. After finding that Meadows had a criminal history category of



                                               3
II, the PSR calculated a recommended Guideline sentence of 97–121 months. Id. at 15, 18. In

addition, the PSR stated that if Meadows had not received credit for acceptance of responsibility,

his recommended sentence under the Guidelines would have been 135–168 months. Id. at 18.

       On August 24, 2017, Meadows appeared before the court in a sentencing hearing.

Meadows did not object to the factual findings or calculations in the PSR, and the court adopted

the PSR. ECF No. 264, Aug. 24, 2017 Hr’g Tr. (“Sentencing Transcript”) at 4–7. Meadows’

counsel also presented mitigation evidence at the hearing. For example, counsel questioned

Meadows extensively about the guns found in his residence, asking who the guns belonged to,

where they were located, and what they were used for. Id. at 13–14. In response to these questions,

Meadows testified that three of the four guns found were used for hunting—not to “protect” any

methamphetamine—and that the guns belonged to Meadows’ grandfather at one time and

Meadows’ cousin. Id. Meadows conceded, however, that a pistol was in the house, lying on a

coffee table, in addition to two rifles and a shotgun. Id.

       The court was also made aware that Meadows was not a leader in the conspiracy. See

Sentencing Transcript at 24 (contrasting Meadows to “the people at the top of the conspiracy”);

see also Plea Transcript at 35 (Government proffering that “Mr. Meadows was a fairly late joiner,

an early exiter from this conspiracy”). In sentencing Meadows, the court concluded that the

recommended sentence under the Guidelines was “way too high.” Sentencing Transcript at 21.

After considering the factors set forth in 18 U.S.C. § 3553(a), the court sentenced Meadows to 66

months of incarceration, well below the Guideline-recommended range of 97–121 months. ECF

No. 190.

                                       Section 2255 Petition

       Meadows filed his § 2255 petition on August 14, 2018, alleging various forms of



                                                  4
ineffective assistance of counsel. ECF No. 248 at 5–6. Meadows’ allegations include that his

counsel “failed to conduct pre-trial investigation or obtain the facts relevant to [his] case”; “failed

to contact and obtain favorable witness testimony to prepare a defense against the charged crime

and sentencing enhancement”; “failed to challenge the sentencing enhancement”; and “failed to

argue that [Meadows] was a minor role participa[nt] and seek additional downward points for his

minor role.” Id.

       Meadows fails to describe how his counsel failed in those regards. Rather, Meadows in

effect provides the reasons he disagrees with the court’s sentencing order. For example, Meadows

argues that he lived in his father’s house at the time of his arrest, and that the firearms were his

father’s “hunting guns and had absolutely nothing to do with” Meadows’ crimes. Id. Thus,

according to Meadows, the two-point sentencing enhancement should not have been applied.

However, Meadows does not identify any facts that his counsel failed to bring to the court’s

attention or other witnesses that counsel should have spoken to and what they might have told the

court. Likewise, Meadows further alleges that the drug weight used to calculate his sentence was

“much more” than Meadows’ “actual involvement.” Id. Meadows does not, however, state what

drug weight his counsel should have argued for at sentencing. Finally, Meadows does not provide

further facts that would support the conclusion that he was a minor participant in the drug

conspiracy.

       The Government has moved to dismiss Meadows’ petition. ECF 269. To begin, the

Government argues that Meadows waived his right of collateral attack. Next, the Government

argues that Meadows has not shown ineffective assistance of counsel.                And finally, the

Government addresses the substance of Meadows’ arguments, arguing that the sentence was

properly imposed.



                                                  5
                                       Standard of Review

       There are three avenues for relief under § 2255. A petitioner can prove that his sentence

was “imposed in violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255(a).

Alternatively, a petitioner may prove that “the court was without jurisdiction to impose such a

sentence.” Id. Finally, a petitioner may prove that that “the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral attack.” Id. Meadows bears the

burden of proving grounds for a collateral attack by a preponderance of the evidence. See Miller

v. United States, 261 F.2d 546, 547 (4th Cir. 1958). In deciding a § 2255 motion, the court need

not hold a hearing if “the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).

                                            Discussion

I.     The Scope of Meadows’ Collateral Attack Waiver

       To begin, the court will address Meadows’ claims on the merits, rather than holding that

they are barred by the waiver within his plea agreement. A plea agreement is a contract.

Accordingly, courts must apply “standard contract law,” and “enforce a plea agreement’s plain

language.” United States v. Jordan, 509 F.3d 191, 195 (4th Cir. 2007) (internal quotation marks

and citations omitted). The Government argues that Meadows’ ineffective assistance claims are

merely a fig leaf for his substantive disagreements with his sentence. That may be. But the

Government negotiated a plea agreement that expressly allowed Meadows to bring a collateral

attack “based on ineffective assistance of counsel.” ECF No. 127 at 8; compare id. with United

States v. Lemaster, 403 F.3d 216, 218 (4th Cir. 2005) (ruling that defendant waived all rights of

collateral attack by agreeing “I waive any right I may have to collaterally attack, in any future

proceeding, my conviction and/or sentence imposed in this case”). Even if Meadows’ claims are



                                                 6
only tenuously “based on” his bare assertions of ineffective assistance of counsel, the court

resolves that question in Meadows’ favor. See United States v. Barefoot, 754 F.3d 226, 246 (4th

Cir. 2014) (“[A]ll ambiguities in the Plea Agreement are to be construed against the government

as its drafter.”); see also United States v. Pruitt, 32 F.3d 431, 433 (9th Cir. 1994) (“The government

gets what it bargains for but nothing more.”).

II.    Meadows’ Claims of Pre-Sentencing Ineffective Assistance of Counsel

       Nevertheless, a defendant is bound by his sworn statements that he was satisfied with his

counsel’s services unless he presents clear and convincing evidence showing why he should not

be so bound. Fields v. Attorney General of Md., 956 F.2d 1290, 1299 (4th Cir. 1992). As a result,

“in the absence of extraordinary circumstances, allegations in a § 2255 motion that directly

contradict [a] petitioner’s sworn statements made during a properly conducted Rule 11 colloquy

are always palpably incredible and patently frivolous or false.” Lemaster, 403 F.3d at 221 (internal

citations and quotation marks omitted).          Where a petitioner fails to demonstrate such

circumstances, courts “should, without holding an evidentiary hearing, dismiss any § 2255 motion

that necessarily relies on allegations that contradict the sworn statements.” Id. at 222.

       Here, Meadows agreed under oath that he was satisfied with his counsel. Plea Transcript

38–39; ECF No. 127 at 11. Meadows provides only conclusory allegations regarding the actions

of his counsel. He certainly provides no clear and convincing evidence that he should not be bound

by his Rule 11 colloquy. This failure alone presents grounds for dismissing Meadows’ claims of

ineffective assistance regarding his counsel’s pre-plea investigation, which rely on allegations

contradicting his sworn testimony.

       The court is constrained to deny any remaining claims as well. To succeed on a claim of

ineffective assistance, a defendant must satisfy the two-prong test set forth in Strickland v.



                                                  7
Washington, 466 U.S. 668 (1984). Specifically, a defendant must show: (1) that his counsel’s

performance fell below an objective standard of reasonableness; and (2) that counsel’s

performance was prejudicial. Strickland, 466 U.S. at 687–88. Under the first prong, there is a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance. Id. at 689. To satisfy the second prong, the defendant must demonstrate that there is a

reasonable probability that his attorney’s errors altered the outcome of the proceeding. Id. at 694.

       The court first addresses Meadows’ ineffective assistance claims that relate to the

substantive defense of the crimes charged against him. To satisfy the prejudice prong of a claim

of ineffective assistance of counsel in the context of a guilty plea, a defendant “must show that

there is a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985); United States

v. Mooney, 497 F.3d 397, 404 (4th Cir. 2007). Meadows never alleges that he would have

proceeded to trial, even in conclusory fashion, had his counsel been more effective. Thus, the

court dismisses Meadows’ claims regarding the substantive defense of his case.

III.   Meadows’ Claims of Ineffective Assistance of Counsel at Sentencing

       Next, the court turns to Meadows’ claims related to his sentencing. Meadows claims that

his counsel did not investigate the facts surrounding the guns that led to Meadows’ sentencing

enhancement, did not argue for a reduced sentence based on the drug weight attributable to

Meadows, and failed to investigate Meadows’ role in the drug conspiracy. Having reviewed the

record in this case, the court concludes that Meadows cannot establish that his counsel provided

ineffective assistance at sentencing.

       The record fails to support Meadows’ claims. For example, the transcripts of the hearings

make clear that counsel specifically raised the firearms issue that Meadows references in his §



                                                 8
2255 motion, and developed facts to that effect for the record. Plea Transcript at 10; Sentencing

Transcript at 13–14. Meadows’ counsel and the PSR also made the court well aware of Meadows’

role in the criminal conspiracy, although Meadows’ counsel did not specifically request that the

court apply a sentence reduction under U.S.S.G. § 3B1.2. Sentencing Transcript at 24. In addition,

the drug weight attributed to Meadows at sentencing was consistent with the terms of his plea

agreement and his own testimony at the plea hearing. See PSR at 7–8; Plea Transcript at 34; ECF

127 at 3.

       The court must also deny Meadows’ claim that his counsel was ineffective in arguing

against application of the firearm enhancement. The relevant Guideline provision states: “If a

dangerous weapon (including a firearm) was possessed, increase by 2 levels.”             U.S.S.G.

2D1.1(b)(1). Application note 3 to § 2D1.1 provides that “[t]he adjustment should be applied if

the weapon was present, unless it is clearly improbable that the weapon was connected with the

offense. For example, the enhancement would not be applied if the defendant, arrested at his

residence, had an unloaded hunting rifle in the closet.” The United States Court of Appeals for

the Fourth Circuit has recognized that several factors are relevant in determining whether a

defendant possessed a firearm in connection with a drug activity. United States v. Manigan, 592

F.3d 621, 629–32 (4th Cir. 2010). “One important factor is the type of firearm involved,” because

“an unloaded hunting rifle is a firearm that would not be readily connected to drug activities. A

handgun, on the other hand, has been deemed ‘a tool of the drug trade because it is easy to conceal

yet deadly.’” Id. (quoting United States v. Cantero, 995 F.2d 1407, 1411 (7th Cir. 1993)). Courts

may also consider the location of a firearm, because “firearms that are readily accessible during

drug activities can be deemed as possessed in connection there-with.” Id.




                                                9
       Here, Meadows admitted to possessing a handgun, which was found on a coffee table in

the house in which he was arrested, and that drugs were found at that residence. Sentencing

Transcript at 13–14. Although defense counsel argued against the firearm enhancement in an

objectively reasonable fashion, applying the firearm enhancement was proper in light of Meadows’

own admissions. Manigan, 592 F.3d at 632 (affirming firearm enhancement where drug-supplier

defendant possessed handguns in the location in which he stored narcotics).

       In sum, counsel’s reasonably available actions were cabined in by on-point case law and

Meadows’ own admissions. Under these circumstances, the court cannot conclude that Meadows’

counsel performed below an objective standard of reasonableness in Meadows’ sentencing. See

Strickland, 466 U.S. at 691 (“The reasonableness of counsel’s actions may be determined or

substantially influenced by the defendant’s own statements or actions.”).

       Meadows’ allegations also fail to support a finding of prejudice. To establish the prejudice

prong of ineffective assistance of counsel at sentencing, a petitioner must show that but for

counsel’s deficient performance, there is a reasonable probability that he would have received a

lower sentence. See, e.g., United States v. Rangel, 781 F.3d 736, 746 (4th Cir. 2015) (noting that

a “reasonable probability” that the outcome of a sentencing would change is enough to show

prejudice). Here, the court addresses Meadows’ claim that his counsel was deficient for not

seeking a guideline reduction on the grounds that Meadows was a “minor participant” in the overall

conspiracy under U.S.S.G. 3B1.2(b), because that provision was not explicitly addressed before

the court during Meadows’ plea or sentencing hearings.

       Section 3B1.2 of the Guidelines provides for a two-to-four-level reduction where the

district court finds that the defendant’s role in the offense was “minimal,” “minor,” or somewhere

in between. U.S.S.G. § 3B1.2. The commentary states that § 3B1.2 is intended to cover only “a



                                               10
defendant who plays a part in committing the offense that makes him substantially less culpable

than the average participant.” Id. § 3B1.2 cmt. n. 3(A). In defining “minimal participant,” the

commentary provides that the four-level reduction applies to a defendant who is “plainly among

the least culpable of those involved in the conduct of a group” and that relevant to this

determination is a defendant’s “lack of knowledge or understanding of the scope and structure of

the enterprise and the activities of others.” Id. § 3B1.2 cmt. n. 4. A “minor participant,” warranting

a two-level reduction, is a defendant “who is less culpable than most other participants, but whose

role could not be described as minimal.” Id. § 3B1.2 cmt. n. 5. Furthermore, application note 3A

permits, but does not require, a § 3B1.2 reduction even if a defendant is only held accountable for

his or her own relevant conduct. Id. § 3B1.2 cmt. n. 3(A). Finally, application of the mitigating

role reduction is fact-specific and “based on the totality of the circumstances.” Id. cmt. n. 3(C).

       Upon review of the record, the court concludes that Meadows is unable to establish that he

was prejudiced by his attorney’s failure to explicitly request a reduction under § 3B1.2. It is not

reasonably probable that the court would have found Meadows to be a “minor participant” in the

overall conspiracy, see Rangel, 781 F.3d at 746, and Meadows’ imposed sentence would have

been less than the recommended sentence even if the court had found Meadows to be a minor

participant.

       Viewed in totality, the record conclusively fails to support a minor participant reduction.

To be sure, Meadows was a street level dealer. Yet the Fourth Circuit has ruled that even drug

couriers “are often essential to drug conspiracies. They participate directly in the exchange of

drugs for money and are the means by which those drugs move from distributor to customer.”

United States v. Guerrero-Deleon, 713 F. App’x 163, 166 (4th Cir. 2017). Meadows admitted to

trafficking approximately 1,400 grams of methamphetamine: a significant amount. Meadows also



                                                 11
admitted to law enforcement that he had purchased $20,000 worth of methamphetamine from his

co-conspirator, Fitzgerald. Id. (affirming denial of reduction where defendant transacted in

$18,500 worth of methamphetamine).

       Furthermore, Meadows was only held accountable for the amount of drugs he personally

admitted to holding, and his role as a street-level dealer was essential to the drug conspiracy. See

United States v. Franklin, 350 F. App’x 816, 817 (4th Cir. 2009) (affirming denial of reduction on

the same grounds). As a result, the record conclusively fails to support a reasonable probability

that Meadows would have received a minor participant reduction, even if his counsel had expressly

advocated for it before the court.

       Finally, even if the court had found that Meadows was a minor participant in the offense,

Meadows’ recommended sentence under the Guidelines would have still been higher than the

sentence imposed by the court. The court found that an offense level of 29 and a criminal history

of II applied to Meadows’ sentencing, which resulted in a Guideline-recommended sentence of 97

to 121 months. ECF No. 190. If the court had applied a minor participant reduction to Meadows’

sentence, the offense level would have been 27, which combined with a criminal history of II,

would result in a recommended sentence of 78 to 97 months. Here, the court sentenced Meadows

to 66 months of incarceration, below even this hypothetically-reduced recommended sentence.

ECF No. 189. Thus, it is not reasonably probably that Meadows would have received a lower

sentence—even if the court had granted him a minor participant reduction. Accordingly, Meadows

was not prejudiced by his counsel’s failure to explicitly argue for the reduction. See Rangel, 781

F.3d at 746.

       Because Meadows cannot show constitutionally ineffective assistance of counsel either

before his plea or at sentencing, the court must grant the Government’s motion and dismiss



                                                12
Meadows' § 2255 petition.

                                               Conclusion

       For the reasons stated, the court will grant the Government's motion and deny Meadows'

motion. The Clerk is directed to send certified copies of this opinion and the accompanying order

to the petitioner and all counsel of record.

        DATED: This     ;Jo~ay of December, 2019


                                                            Senior United States District Judge




                                                   13
